Citation Nr: 1125036	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-34 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected right knee disability.

2.  Entitlement to a compensable rating for service-connected gout, left foot.

3.  Entitlement to a compensable rating for service-connected gout, right foot.

4.  Entitlement to an initial compensable rating and a rating in excess of 30 percent from August 9, 2008 for service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1982 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
The issue of entitlement to an increased rating for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability exhibits full range of motion with no objective evidence of swelling, muscle spasm, or satisfactory evidence of painful motion.

2.  The Veteran suffers one to two flare-ups of gout, per foot, per year.

3.  Prior to August 2008, the Veteran's METS were greater than 10 and as of August 2008, he had not suffered more than one episode of acute congestive heart failure in the past year, did not have a workload less than 5 METs, and did not have left ventricular dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5257, 5260, and 5261 (2010).

2.  The criteria for a 20 percent initial rating for gout of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5284 (2010).

3.  The criteria for a 20 percent initial rating for gout of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5284 (2010).

4.  The criteria for an initial compensable rating and for a rating in excess of 30 percent from August 9, 2008 for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126. Hart appears to extend Fenderson to all increased evaluation claims. 

A.  Right Knee

The Veteran seeks a compensable rating for his right knee disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5014.  See 38 C.F.R.  § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 5010, traumatic arthritis, directs that arthritis be rated under DC 5003, degenerative arthritis.  When degenerative or traumatic arthritis is established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint is noncompensable, a rating of 10 percent is warranted for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  Diagnostic Code 5014, osteomalacia, also provides that ratings shall be rated on limitation of motion of affective parts as degenerative arthritis.  Id.

Diagnostic Code 5260 provides for a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides for a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

The Veteran had a VA examination in December 2005.  The examiner reviewed the claims file and noted the Veteran's arthroscopic surgery in 2003 and his recurrent episodic pain.  He had been advised to avoid running, jumping, and jogging.  He can walk one mile.  He can squat, kneel, and crawl.  He also described mild to moderate pain.  The knee disability slows his activities of daily living but he continues to work.

The physical evaluation showed range of motion (ROM) testing with flexion at 140 degrees and extension at 0 degrees.  No swelling or inflammation was present.  Ligaments were normal, popliteal fossa was normal, and tibial tuberosity was normal.  The right knee strength was 5/5.  DeLuca testing was negative for additional pain or limitation with repetitive movement.  The only abnormality noted was pain at a 2 on a scale to 10.  X-rays were normal.  Overall, the examination weighs against a compensable rating as ROM was normal with no additional limiting factors under DeLuca.

In August 2008, the Veteran had a VA examination.  The examiner reviewed the claims file.  The Veteran said he is never pain-free, with pain ranging between a 5 and 10 on a scale to 10.  He has occasional locking, stiffness and swelling with prolonged activity.  Standing is limited to 30 minutes and walking to 15 minutes.  He does not run but has a normal gait with no visible assistive device.  He uses a cane for prolonged walking.  Flare-ups occur with prolonged walking or vigorous swimming and can last hours or a day.  He treats flare-ups with rest and ibuprofen.  He missed 3 days of work in the past year due to the knee condition.

The physical examination revealed no evidence of scars from his arthroscopic surgery, no instability, flexion to 140 degrees, and extension to 0 degrees.  He had no reduction in ROM with resistence or repetitive motion and had no swelling, tenderness, stiffness or pain subsequent to testing.  X-rays showed degenerative changes.  The diagnosis was chondromalacia, osteroarthritis of the right knee.  Overall, the examination weighs against a compensable rating as ROM was normal with no additional limiting factors under DeLuca.

First, the Board notes that the RO initially rated the right knee disability under DC 5260, limitation of flexion.  Due to the diagnosis of chondromalacia, osteoarthritis of the right knee, the RO chose to rate the disability under DC 5010-5014 for traumatic arthritis and osteomalacia.  The reassignment of rating codes helps the Veteran as DC 5010-5014 provides for a minimum rating if limitation of motion is not compensable under other codes, such as DC 5260, and the limitation is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In this case, the VA examinations show that the Veteran has normal, full ROM, without additional limiting factors under DeLuca.  Accordingly, a compensable rating is not warranted under DCs 5260 or 5261.  Further, despite x-ray evidence of degenerative changes, because there is no objectively confirmed limitation of motion, a compensable rating cannot be granted under DC 5010-5014.

In sum, the Board cannot find that the evidence supports a compensable rating.  Neither examination revealed weakness, fatigability, problematic motion, edema, limitation of ROM, or instability.  Neither showed ROM to be additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use, thus a compensable rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca. 8 Vet. App. at 206.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran may always advance a new claim for an increased rating should his condition increase in severity in the future; however, based on the evidence currently of record, an increased rating is not warranted.

B.  Gout, Bilateral Feet

The Veteran seeks a compensable rating for his gout, which has been rated under 38 C.F.R. § 4.71a, DC 5017-5284.  Diagnostic Code 5017 provides that gout be rated under DC 5002, rheumatoid arthritis.  

Diagnostic Code 5002 provides for a 20 percent rating where there are one or two exacerbations a year in a well-established diagnosis.  

A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  Pursuant to DC 5017, gout is not rated on limitation of motion.

The RO also considered DC 5284, other foot injuries.  38 C.F.R. § 4.71a.  Diagnostic Code 5284 provides for a 10 percent rating for moderate, 20 percent rating for moderately severe, and a 30 percent rating for severe injuries to the foot.  Id.

The Veteran had a VA examination in December 2005.  The examiner reviewed the claims file.  The Veteran reported having had a flare-up of the left big toe four weeks prior to his appointment.  He treats flare-ups with medication but the condition can reoccur and slow his work.  The physical examination showed normal posture and gait.  The diagnosis was recurring gout.

In his April 2007 notice of disagreement, the Veteran stated that he has 3 to 4 gout attacks per year.

In August 2008, the Veteran had another VA examination.  The examiner reviewed the claims file and noted that the Veteran had a firm diagnosis of gout during service.  The Veteran was pain-free with no weakness, fatigue or limitation of standing, or walking.  He reported having had an acute inflammation days before his examination, which lasted 36 hours.  Inflammation causes marked limitation of weightbearing, walking, and prolonged standing and affects his ability to climb stairs and perform other significant physical activity.  He estimated that he has had 30 attacks since 2002 but was uncertain as to which foot was more prone to attacks or whether the attacks have affected both feet.  He did not report missing any work due to gout in the prior year.  Standing and walking are unlimited except during an attack when he cannot perform either activity for more than seconds to a minute.  He does not use corrective devices but treats the condition with Colchicine.

Examination of the ankles and feet revealed no redness, heat, swelling or tenderness.  Ankle ROM measured to 20 degrees dorsiflexion, bilaterally, and 45 degrees plantar flexion, bilaterally, with no reduction in ROM with resistence or repetitive motion.  Flexion and extension of the toes was normal.  The examiner specifically found no evidence of redness, increase in local heat, swelling, or tenderness about the great toes bilaterally, or the other toes or ankles, knees, wrists, fingers or elbows to suggest any evidence of an acute inflammatory arthritis.  No post-ROM pain, swelling, or tenderness was identified.

X-rays showed osteoarthritic changes of the first metatarsal phalangeal articulation of the right foot.  Both feet had hallux valgus with erosive changes involving the base of the proximal phalanx of the first digit.  The examiner stated that the condition may be related to clinically described gouty arthritis.  The diagnosis was gouty arthritis with no evidence of recurrent attacks; a history of 30 attacks since 2002, with the last attack being a few days prior to the examination; hallux valgus of the feet; and degenerative joint disease of the feet.

In this case, the Board finds that the Veteran should be given the benefit of the doubt that he suffers one to two exacerbations of gout per foot per year.  Flare-ups were noted in service and per the August 2008 VA examination, he had a flare-up only days before his appointment.  Accordingly, the Board finds that a 20 percent rating for each foot is warranted.  Further objective medical examinations may be required to determine if the Veteran actually has one to two exacerbations of gout per foot, per year (the Veteran may wish to attempt to document these exacerbations when they occur).  However, at this time, the Board finds no basis to dispute the Veteran's lay statements regarding this issue.  

The Board does not find that a 40 percent rating is warranted for either foot as the evidence fails to show that the condition causes definite impairment of health or incapacitating exacerbations occurring three or more times per year.  Per the Veteran's November 2007 statement, he indicated that he suffers flare-ups two to three times per year.  During his VA examination he gave a history of 30 flare-ups since 2002 but he was unable to state whether the flare-ups were of one or both feet.  No medical evidence shows treatment of flare-ups.  Thus, without further evidence of flare-ups occurring three or more times per year per foot, the Board finds that a 40 percent rating cannot be justified at this time.  Simply, the Board finds that the disability picture more closely resembles the criteria for 20 percent for each foot, at best.

Briefly, the Board does not find that a rating in excess of 20 percent is warranted for either foot under DC 5284 as both feet are, for the most part, asymptomatic.  Thus, gout does not constitute a severe injury to either foot.

In sum, the Board finds that the preponderance of the evidence shows a disability picture more closely resembling the criteria for a 20 percent rating for each foot, and to that extent, the appeal is granted.

C.  CAD

The Veteran seeks an initial compensable rating and a rating in excess of 30 percent from August 9, 2008 for his CAD, rated under 38 C.F.R. § 4.104, DC 7005.  Under this diagnostic code, a 10 percent rating is warranted when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The Veteran had a VA examination in December 2005.  The examiner reviewed the claims file.  Records showed no angina in the prior year or restrictions for cardiac status.  The physical examination revealed a stable cardiovascular system.  No angina, shortness or breath, pain, or central stenosis were observed.  Treadmill testing obtained 15 METS and the EKG was normal.  Cardiac scanning showed no infarction, ischemia, or dyskinesis.  The left ventricular ejection fraction was 58 percent.

In a November 2007 statement, the Veteran stated that the VA examiner's report was inadequate because he did suffer angina, dyspnea, fatigue, and dizziness.  He also stated that the examiner estimated his METS and that he did not have a treadmill test to determine METS.

In August 2008, the Veteran had another VA examination.  The examiner reviewed the claims file and stated that it is significant that the Veteran is not on antihypertensive drugs, statin, or beta-blocker despite his well-documented CAD.  The Veteran reported that since 1995, he has had occasional chest pain, which has become somewhat more frequent and effort related, and is accompanied by tightness of the chest and shortness of breath, usually lasting two minutes.

Chest x-rays were normal.  The examiner found no evidence of left ventricular hypertrophy.  The diagnosis was CAD, status post stent implantation ramus intermedius with current evidence of angina pectoris, typical, and effort induced tightness across the anterior chest with shortness of breath.

In a January 2009 addendum, the examiner noted that the METS for all diagnosis, including hypertension and CAD, is 6.

Unfortunately, because the December 2005 examination shows 15 METS and no evidence that the CAD required continuous medication, the Veteran's symptomatology was not of the severity to warrant an initial compensable rating.  Further, because his METS level as of August 2008 was determined to be 6, with no evidence of left ventricular hypertrophy or coronary artery disease resulting in chronic congestive heart failure, a rating in excess of 30 percent is not warranted from August 9, 2008.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert, 1 Vet. App. 49.  The Veteran may always advance a new claim for an increased rating should his service-connected CAD increase in severity in the future; however, based on the evidence currently of record, an increased ratings a not warranted.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology associated with each service-connected disability, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was afforded VA medical examinations in December 2005 and August 2008.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for a service-connected right knee disability is denied.

Entitlement to a 20 percent rating for a service-connected gout, left foot, is granted.

Entitlement to a 20 percent rating for a service-connected gout, right foot, is granted.

Entitlement to an initial compensable rating and a rating in excess of 30 percent from August 9, 2008 for service-connected coronary artery disease (CAD) is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


